COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH

                              NO. 02-15-00261-CV


IN THE INTEREST OF A.H., A
CHILD




                                     ----------

           FROM THE 323RD DISTRICT COURT OF TARRANT COUNTY
                      TRIAL COURT NO. 323-101079-14

                                     ----------

                         MEMORANDUM OPINION 1

                                     ----------

       Appellant D.H. (Mother) appeals from the trial court’s judgment terminating

her parent-child relationship with son A.H. After a bench trial, the trial court

found by clear and convincing evidence that Mother had

   •   knowingly placed or knowingly allowed A.H. to remain in conditions or
       surroundings which endangered his physical or emotional well-being;


       1
       See Tex. R. App. P. 47.4.
   •   engaged in conduct or knowingly placed A.H. with persons who had
       engaged in conduct which endangered his physical or emotional well-
       being; and

   •   constructively abandoned A.H., who had been in the permanent or
       temporary managing conservatorship of the Texas Department of Family
       and Protective Services (TDFPS) for not less than six months and
       (1) TDFPS made reasonable efforts to return A.H. to Mother; (2) Mother
       did not regularly visit or maintain significant contact with A.H.; and (3)
       Mother demonstrated an inability to provide A.H. with a safe environment. 2

       The trial court also found that termination of the parent-child relationship

would be in A.H.’s best interest. 3

       Mother’s court-appointed appellate counsel has filed a motion to withdraw

and an Anders brief in support, stating that after diligently reviewing the record,

he believes that any appeal by Mother would be frivolous. 4 Mother’s appointed

appellate counsel’s brief meets the requirements of Anders by presenting a

professional evaluation of the record and demonstrating why there are no

arguable grounds of error to be advanced on appeal. 5         Although given the

opportunity, neither Mother nor TDFPS filed a response to the Anders brief.




       2
       See Tex. Fam. Code Ann. § 161.001(b)(1)(D)–(E), (N) (West Supp. 2015).
       3
       See id. § 161.001(b)(2).
       4
      See Anders v. California, 386 U.S. 738, 87 S. Ct. 1396 (1967); see also In
re K.M., 98 S.W.3d 774, 776–77 (Tex. App.—Fort Worth 2003, no pet.) (holding
Anders procedures apply in parental termination cases).
       5
      See In re D.D., 279 S.W.3d 849, 850 (Tex. App.—Dallas 2009, pet.
denied).



                                         2
      As the reviewing appellate court, we must conduct an independent

evaluation of the record to decide whether counsel is correct in determining that

Mother’s appeal is frivolous. 6      Having carefully reviewed the record and the

Anders brief, we agree with Mother’s appellate counsel that her appeal is

frivolous and without merit. We find nothing in the record that arguably might

support the appeal. 7

      Accordingly, we grant Mother’s appellate counsel’s motion to withdraw and

affirm the trial court’s judgment.



                                                    PER CURIAM

PANEL: DAUPHINOT, MEIER, and GABRIEL, JJ.

DELIVERED: November 19, 2015




      6
         See id.; see also Stafford v. State, 813 S.W.2d 503, 511 (Tex. Crim. App.
1991).
      7
      See D.D., 279 S.W.3d at 850; see also Bledsoe v. State, 178 S.W.3d 824,
826–27 (Tex. Crim. App. 2005).



                                           3